DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,677,201 to Mittal et al. (Mittal).
Regarding claim 1, Mittal teaches a method of producing an article having hollow structures (col. 3, ll. 48-67), comprising: weaving a plurality of yarns to form a woven fabric (col. 7, ll. 28-41), wherein the plurality of yarns each comprise a dissolvable core, and the dissolvable core comprises polyvinyl alcohol (PVA) having a water solubility (col. 2, ll. 19-24); neutralizing an alkali before any process of drying the woven fabric to maintain the water solubility of the PVA (col. 11, ll. 59-60); and washing the woven fabric or a garment made by the woven fabric to at least partially remove the dissolvable core (col. 11, ll. 60-67; col. 3, ll. 55-59).
Regarding claim 5, Mittal teaches wherein the neutralizing an alkali before any process of drying the woven fabric further comprises neutralizing the alkali before drying during at least one process of scouring, dyeing, or mercerizing the woven fabric (col. 7, ll. 42-67; col. 8, ll. 1-18).
Regarding claim 6, one of ordinary skill in the art at the time of the invention envisages the article/woven fabric of Mittal to have a tube structure after the core is dissolved (col. 3, ll. 48-67).
Regarding claim 11, Mittal teaches a plurality of yams woven to form a woven fabric (col. 7, ll. 28-41), wherein the plurality of yams each comprise a dissolvable core, the dissolvable core comprises polyvinyl alcohol (PVA) (col. 2, ll. 19-24) maintaining a water solubility until the PVA is at least partially removed by washing the woven fabric or a garment made by the woven fabric (col. 11, ll. 60-67; col. 3, ll. 55-59).
Regarding claim 14, one of ordinary skill in the art at the time of the invention envisages the article/woven fabric of Mittal to have a tube structure after the core is dissolved (col. 3, ll. 48-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7-10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,677,201 to Mittal et al. (Mittal).
Regarding claims 2-4, 7-10, 12-13, and 15-17, Mittal is relied upon as above in claims 1 and 11.  Mittal teaches a weak acid is used for the neutralizing an alkali (col. 11, ll. 59-60); wherein the plurality of yarns are a stretch yarn comprising a covering sheath and a composite core disposed inside the covering sheath, the composite core comprises a main stretch core and the dissolvable core (col. 6, ll. 1-30); wherein a weight of the dissolvable core before being at least partially removed is approximately in a range from 10% to 40% of a total weight of the stretch yam (col. 3, ll. 53-67); wherein one of ordinary skill would envisage a hollow spaced is formed inside the covering sheath after the dissolvable core is at least partially removed (col. 3, ll. 48-67).  Mittal does not teach that the yarns have a drafting ratio of 230% to 350%; wherein the first yarn and second yarn have different drafting ratios, wherein the first yarn drafting ration is less than the second; wherein the neutralizing environment has a pH value ranged from 5 to 7.5; adjusting a bath condition of the washing to have an acidic bath with a pH value ranged from 4.5 to 6.5 so as to improve efficiency of removing the dissolvable 
However, wherein the general conditions of the claim are disclosed in Mittal, it is not inventive to discover the optimum or workable ranges by routing experimentation of the drafting ratios, pH ranges, and size/cotton count, all in order to achieve the predictable result of creating the yarn thereof.  See MPEP 2144.05, II., A.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,677,201 to Mittal et al. (Mittal) in view of CN 106835414 to Jinzhang.
Regarding claims 18-20, Mittal is relied upon as above in claim 15.  Mittal does not teach that wherein the main stretch core and the dissolvable core are disposed in parallel with each other; wherein the dissolvable core is twisted around the main stretch core; and wherein the main stretch core is covered by the dissolvable core.
Jinzhang teaches a stretch yam, comprising: a covering sheath; a composite core disposed inside the covering sheath; and wherein the composite core comprises a main stretch core and a dissolvable core, wherein the dissolvable core is configured to be at least partially removed during a fabric finishing process or a garment washing process, and a free space is to be formed inside the covering sheath and adjacent to the main stretch core after the dissolvable core is at least partially removed (machine translation, page 2, paragraph 4, starting with “A hollow elastic yarn...”); wherein the main stretch core and the dissolvable core are disposed in parallel with each other (Fig. 1, generally); wherein the dissolvable core is twisted around the main stretch core (Fig. 2, generally); wherein the main stretch core is covered by the dissolvable core (Fig. 3, generally); wherein the dissolvable core comprises water-soluble vinylon, viscose rayon, 
Therefore it would have been obvious to have modified the article of Mittal with the parallel, twisted, covered configurations as in Jinzhang all in order to achieve the predictable result of producing a stretch yarn with a dissolvable core thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711